Citation Nr: 1033852	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-40 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable initial rating for thoracic 
outlet syndrome of the left upper extremity.  

2.  Entitlement to a compensable initial rating for a left elbow 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified before the Board in February 2008.  A 
transcript of this hearing has been associated with the claims 
file.  

These issues were originally presented to the Board in April 
2008, at which time they were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's thoracic outlet syndrome of the left upper 
extremity is characterized by intermittent pain and numbness of 
the left arm and hand, resulting in mild incomplete paralysis.  

2.  The Veteran's left elbow disability is characterized by 
intermittent pain, without loss of strength or range of motion.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent but no 
higher for thoracic outlet syndrome of the left upper extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8510 
(2009).

2.  The criteria for an initial rating of 10 percent but no 
higher for a left elbow disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5019, 5205-08 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In June 2003, March 2006, 
and June 2008 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the March 2006 and June 2008 
letters provided him with the general criteria for the assignment 
of an effective date and initial rating.  Furthermore, as the 
claims for increased initial ratings are downstream issues from 
that of service connection, he bears the burden of demonstrating 
prejudice resulting from defective VCAA notice.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the December 2003 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examinations on several 
occasions, most recently in December 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In February 2008, the Veteran was 
afforded the opportunity to testify before the Board.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, when the 
assignment of initial ratings is under consideration, the level 
of disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

a.  Thoracic outlet syndrome

The Veteran's thoracic outlet syndrome is currently rated as 
noncompensable under Diagnostic Code (DC) 8510, for impairment of 
the nerves of the upper radicular group (fifth and sixth 
cervicals).  Complete paralysis of these nerves, rated as 70 
percent disabling for the major arm, and as 60 percent disabling 
for the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and wrist 
movements not affected, and the complete loss of abduction and 
rotation of the arm, flexion of the elbow, and complete loss or 
severe limitation of extension of the wrist.  Disability ratings 
of 20 percent, 40 percent and 50 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately severe 
in degree, respectively, for the major arm, and 20 percent, 30 
percent, and 40 percent, for the minor arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2009).  In every case where the 
requirements for a compensable rating are not met, a zero percent 
evaluation may be assigned, even if the diagnostic schedule does 
not provide for such a noncompensable evaluation.  38 C.F.R. 
§ 4.31 (2009).  Because the Veteran is right-handed, the criteria 
for the left (minor) upper extremity will be used.  

Upon receipt of his claim, the Veteran was afforded VA medical 
examination in July 2003.  He reported injuring his left shoulder 
while playing sports, and the joint now clicked when he rotated 
it.  He stated he could not lift objects with his left arm 
extended.  His pain was described as extending along the left 
trapezius muscle into the left shoulder.  Regarding his left 
elbow, he stated he experienced pain of the joint with use.  He 
used medication for his pain.  On objective evaluation, the 
Veteran had full range of motion of the left shoulder, with 
flexion to 180 degrees, abduction to 180 degrees, and external 
and internal rotation to 90 degrees each.  Range of motion was 
also full in the left elbow, with flexion to 145 degrees, 
extension to 0 degrees, supination to 85 degrees, and pronation 
to 80 degrees.  Some tenderness was noted over the left medial 
epicondyle.  He was noted to be right-handed.  Blood flow into 
the left upper extremity was noted to be slightly diminished on 
raising his left arm.  No additional limitation of motion was 
noted due to such factors as pain, fatigue, weakness, or lack of 
endurance.  Ankylosis was not present in the left shoulder or 
elbow.  X-rays of the left elbow and shoulder were within normal 
limits, without evidence of fracture or abnormal joint spacing.  
Thoracic outlet syndrome was diagnosed in the left shoulder, and 
medial epicondylitis in the left elbow.  The Veteran was also 
diagnosed with left trapezius myositis involving the left 
shoulder and cervical spine.  

In February 2004, the Veteran sought outpatient treatment at a 
military clinic for pain of the neck and left trapezius muscle.  
Left elbow pain, possibly tendonitis or epicondylitis, was also 
reported, along with occasional paresthesias in his hands.  On 
physical examination, he had full range of motion of the neck and 
shoulders, with tightness of the trapezius muscles, but no 
stiffness.  His left elbow also exhibited slight pain and 
tenderness.  Phalen's and Tinel's signs were negative.  
Epicondylitis of the left elbow was suspected, with possible 
thoracic outlet syndrome or herniated nucleus pulposus of the 
cervical spine and left shoulder.  Numbness of the hands was 
again reported in July 2004.  In December 2004, he was seen for 
sharp back pain.  A left paraspinal muscle spasm was diagnosed.  
Additional neck and left shoulder pain was reported in February, 
March, and December 2005.  On each occasion, medication and rest 
were recommended.  In December 2005, he was also prescribed a 
course of physical therapy.  

In February 2008, the Veteran testified before the Board, seated 
at the RO.  He reported occasional numbness of the left hand, 
along with pain of the left elbow.  He stated these symptoms had 
worsened since his separation from military service.  

VA medical examination was most recently afforded the Veteran in 
December 2009.  The Veteran's reported symptoms included episodes 
of left hand numbness and tingling occurring randomly 
approximately every two months.  Constant aching pain and 
tenderness were also reported in the left medial shoulder and 
lateral neck muscles.  A low-grade headache was also reported.  
The Veteran's left elbow pain flared up approximately every two 
months as well.  He did not use any orthopedic or assistance 
devices, and denied weakness, fatigue, or incoordination.  He 
used pain medication for his left shoulder and neck pain, but 
none for his left elbow.  No hospitalization or surgery was 
reported.  He missed approximately 3-4 days per year due to his 
thoracic outlet syndrome, but none related to his left elbow.  
Currently, his left elbow was asymptomatic, and his thoracic 
outlet syndrome resulted in low-grade neck pain and stiffness.  A 
2004 MRI demonstrated disc protrusion of the cervical spine at 
C6-7.  Subsequent nerve conduction and EMG studies were negative, 
however.  X-rays of the left elbow were also negative for 
abnormalities.  

On physical evaluation, the Veteran had forward flexion and 
extension of the cervical spine to 45 degrees each, as well as 
lateral flexion to 45 degrees bilaterally and lateral rotation to 
80 degrees bilaterally.  No pain, tenderness, fatigue, weakness, 
or incoordination were reported with range of motion or with 
repetitive motion; however, mild muscle spasm of the left lower 
cervical paraspinal muscles was present.  Mild tenderness was 
also present with deep palpation over the left thoracic outlet of 
the first rib, with surrounding muscle spasm.  The Veteran was 
without radiculopathy or numbness of the left upper extremity.  
The left elbow was without pain, tenderness, fatigue, spasm, 
weakness, or incoordination.  Range of motion of the left elbow 
included extension to 0 degrees and flexion to 140 degrees, 
without additional loss of motion with repetitive motion.  The 
final impression was of left thoracic outlet syndrome resulting 
in mild incomplete paralysis, secondary to subluxation of the 
left first rib with surrounding muscle spasm.  The examiner 
further opined that the Veteran's left elbow pain was secondary 
to his thoracic outlet syndrome, and was not a primary or 
functional disability in and of itself.  Finally, it was 
impossible to distinguish the manifestations of the Veteran's 
thoracic outlet syndrome from those of his cervical spine 
disability without resorting to speculation.  

In February and March 2010, the Veteran sought treatment at a 
naval hospital for pain of his neck and left shoulder.  Headaches 
were also reported.  A February 2010 MRI study indicated moderate 
spondylotic changes at C6 and focal disc protrusion at C7.  This 
was likely the cause of his symptoms of the left upper extremity.  

After considering the totality of the record, the Board finds 
sufficient evidence to support a 20 percent initial rating for 
thoracic outlet syndrome of the left upper extremity.  Such a 
rating is warranted under DC 8510 for mild incomplete paralysis 
of the upper radicular group.  The Veteran has consistently 
reported pain and numbness of the left arm and hand, and mild 
incomplete paralysis was confirmed on VA examination in December 
2009.  Therefore, in light of 38 C.F.R. §§ 4.3 and 4.7, an 
initial rating of 20 percent is warranted.  

An initial rating in excess of 20 percent is not warranted, 
however, for the Veteran's thoracic outlet syndrome.  According 
to the July 2003 and December 2009 VA examination reports, he 
does not experience limitation of motion, or loss of strength or 
sensation resulting from this disability.  On VA examination, the 
Veteran has exhibited no more than mild tenderness of the left 
shoulder musculature, and recent nerve conduction and EMG studies 
have been negative.  For these same reasons, evaluation of the 
Veteran's thoracic outlet syndrome under other criteria for the 
left shoulder joint also would not result in an increased initial 
rating, as he does not exhibit compensable loss of muscle 
strength or range of motion.  Additionally, he does not 
experience additional limitation of motion due to such factors as 
weakness, pain, pain on use, incoordination, or fatigability.  
Finally, as the Veteran has not displayed impairment sufficient 
to warrant an initial rating in excess of 20 percent at any time 
during the pendency of this appeal, a staged rating is not 
warranted at present.  

The Board also notes that the Veteran has repeatedly cited 
chronic and severe pain of his neck.  Review of the record 
indicates, however, that he has been awarded a separate service 
connection award for a disability of the cervical spine.  If this 
disability has worsened in severity since the award of service 
connection in 2006, the Veteran is encouraged to file an 
increased rating claim for this disability.  At present, such an 
issue is not perfected for appellate review by the Board.  

In conclusion, the preponderance of the evidence supports a 20 
percent initial rating but no higher for the Veteran's thoracic 
outlet syndrome of the left upper extremity.  As a preponderance 
of the evidence is against the award of an increased rating in 
excess of 20 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Left elbow disability

The Veteran's left elbow disability is currently rated as 
noncompensable under Diagnostic Code (DC) 5019, for bursitis.  
This Code in turn makes reference to DC 5003, for degenerative 
arthritis.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned for 
each major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  For the 
purposes of DC 5003, the elbow is considered a major joint.  
38 C.F.R. § 4.45(f) (2009).  

Limitation of motion of the elbow and forearm is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 
5208.  The Veteran is right-handed; accordingly, his left elbow 
is his minor elbow.  

Under DC 5206, limitation of flexion of the forearm of the minor 
extremity to 100 degrees warrants a 10 percent evaluation and a 
20 percent evaluation is for application when flexion is limited 
to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2009).  

Under DC 5207, limitation of extension of the forearm of a minor 
extremity to 45 degrees or 60 degrees warrants a 10 percent 
evaluation, and a 20 percent evaluation is warranted for 
extension limited to 75 degrees or 90 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5207 (2009).  

Under DC 5208, a 20 percent evaluation is warranted when forearm 
flexion is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2009).

The medical and lay evidence pertinent to the Veteran's left 
upper extremity have already been detailed above and need not be 
repeated here.  After considering the totality of the record, the 
Board finds a 10 percent initial rating and no higher is 
warranted for the Veteran's left elbow disability.  As noted 
above, bursitis is rated as comparable to degenerative arthritis, 
which provides a minimum 10 percent rating for involvement of a 
major joint.  By VA regulation, the elbow is a major joint; thus, 
a 10 percent rating is warranted in the present case.  See 
38 C.F.R. § 4.45(f) (2009).  

An initial rating in excess of 10 percent is not warranted, 
however, for the Veteran's left elbow disability.  According to 
the July 2003 and December 2009 VA examination reports, he does 
not experience limitation of motion of the elbow as would support 
a disability rating in excess of 10 percent; his range of motion 
has in fact been described as full or near full on most 
occasions.  He also does not display loss of strength or 
sensation resulting from this disability, such that an increased 
rating would be supported under the criteria for muscle or nerve 
disabilities.  Additionally, he does not experience additional 
limitation of motion due to such factors as weakness, pain, pain 
on use, incoordination, or fatigability.  Finally, as the Veteran 
has not displayed impairment sufficient to warrant an initial 
rating in excess of 10 percent at any time during the pendency of 
this appeal, a staged rating is not warranted at present.  

In conclusion, the preponderance of the evidence supports a 10 
percent initial rating and no higher for the Veteran's left elbow 
disability.  As a preponderance of the evidence is against the 
award of an increased rating in excess of 10 percent, the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

III.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran is currently employed, and has not required inpatient 
hospitalization for his service-connected disabilities during the 
pendency of this appeal.  Additionally, no examiner has stated 
the Veteran's service-connected disabilities alone are the cause 
of any marked interference with employment.  In short, the rating 
criteria contemplate not only his symptoms but the severity of 
his disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
the service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial rating of 20 percent and no higher for 
thoracic outlet syndrome of the left upper extremity is granted, 
subject to the rules and regulations governing the payment of VA 
monetary benefits.  

Entitlement to an initial rating of 10 percent and no higher for 
a left elbow disability is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


